Case 8:18-cv-01158-MSS-AAS Document 30 Filed 04/25/19 Page 1 of 1 PageID 140




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

KIKE COOPER,

       Plaintiff,

v.                                                     Case No: 8:18-cv-1158-MSS-AAS

STERLING JEWELERS INC. and
GENESIS FINANCIAL SOLUTIONS,

       Defendants.


                      ORDER OF DISMISSAL WITH PREJUDICE

       Upon consideration of the Parties’ Stipulated Notice of Voluntary Dismissal with

Prejudice, (Dkt. 29), and pursuant to Fed.R.Civ. P. 41, it is hereby

       ORDERED that this case is DISMISSED WITH PREJUDICE. Each party shall

bear its own attorneys’ fees and costs associated with this matter. This case shall remain

CLOSED.

       DONE and ORDERED at Tampa, Florida this 25th day of April, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
